DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the claims filed 12/28/2021.  Claims 20-34 are pending.

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. The applicant argues that neither Anwar et al. US 2008/0009781 A1 or Armstrong US 2006/0015171 A1 disclose the new limitation of “second length portion is uncompressed in a delivery state”.  The examiner disagrees.  As shown in figures of 10a-11b of Anwar shows “the second length portion is uncompressed in a delivery state such that the implantable device is configured to be surgically implanted" of claim 20 and "so that the unstented second length portion of the graft remains uncompacted" of claim 30.  See rejection below.
The applicant argues that Anwar discloses a device which is “reinforced with internal scaffolding”, emphasizes the teachings in paragraph [0039].  However, paragraph [0039] is only directed to the embodiments shown in figs. 1b and 1c, which the examiner is not relying upon.  Furthermore, Anwar discloses the device can be stented or made without a stent [0041].  And furthermore, Anwar shows that the stent/anchor can be place on the outside of the graft (figs. 1d and 1e), or with no stent/anchor on part of the stent/graft (figs. 1f-1h).

    PNG
    media_image1.png
    624
    1210
    media_image1.png
    Greyscale


Specification
The disclosure is objected to because of the following informalities:  
The drawings show support for a “delivery state” (fig. 5) however, the specification does not contain the terminology.  
The drawings show support for a “vascular graft remains unsupported” (non-stented portion) however, the specification does not contain the terminology.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 20-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anwar et al. US 2008/0009781 A1 (Anwar)  in view of Armstrong US 2006/0015171 A1.
As to claim 20, Anwar teaches an implantable device configured to be delivered into a body conduit of a patient, the implantable device comprising: a tubular vascular graft that has a length (fig. 1f), an inside diameter (fig. 1f shows that the graft has a lumen, the lumen creates an inside having a diameter), a first end, and a second end (fig. 1f, the device has ends), the length including a first length portion (fig. 1f, beneath “anchor”) and a second length portion (fig. 1f, not covered the “anchor”) that together make up the entire length of the implantable device (fig. 1f, [0065]); a stent (fig. 1f, anchor) coupled to the first length portion of the tubular vascular graft (fig. 1f), the stent having a first end positioned toward the first end of the tubular vascular graft, a second end, and a length, the length of the stent being coextensive with the first length portion of the tubular vascular graft (fig. 1f); and a sheath maintaining the stent at a compacted, delivery profile, so that the second length portion is uncompressed in a delivery state such that the implantable device is configured to be surgically implant (see attached figure above), the sheath configured such that actuation of the end facilities the sheath being progressively releasable in a direction extending from the first end toward the second end of the stent (see perforations in sheath 72, figs. 6a, 6b, 8, and 10a, [0066], limitations of claim 11).  It should be noted that Anwar does not specifically teach the sheath comprising an integral end extending beyond the second end of the stent and configured to be manually accessible.  Anwar does teach a splitable sheath 72, figs. 6a, 6b, 8, and 10a, [0066], that comprises perforations, but is silent on how the perforation are broken for splitting the sheath.
Armstrong teaches a device in the same field of endeavor with a common sheath comprising an integral end (111) extending beyond the second end of stent and configured to be manually accessible (fig. 11b, “111 is extended along the catheter shaft 16 to the hub to allow for tension to be applied when the endoprosthesis 12 is located as desired and ready for deployment”, [0078]), the sheath configured such that actuation of the integral end facilities the sheath being progressively releasable in a direction extending from the first end toward the second end of the stent (fig. 11a to fig. 11b, [0078], fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  It would have been obvious to one having ordinary skill in the art before the invention was made to modify the sheath of Anwar to include an integral end (111) extending beyond the second end of the stent and configured to be manually accessible in view of Armstrong to allow for tension to be applied to peel back the constraining sheath and release the prosthesis progressively as the sheath breaks away. Since all the claimed elements were known in the prior, one skilled in the art could have combined the elements as claimed with no change in the respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
As to claim 21, Anwar/Armstrong teaches the implantable device of claim 20, wherein the sheath is configured to be progressively splittable in the direction extending from the first end toward the second end of the stent (fig. 11a to fig. 11b, [0078], fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  
As to claim 22, Anwar/Armstrong teaches the implantable device of claim 21, wherein the stent is self-expanding ([0043], Anwar; [0078], Armstrong) and progressive splitting of the sheath progressively releases the stent, allowing stent to deploy beginning with the first end and progressing to the second end (fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  
As to claim 23, Anwar teaches the implantable device of claim 20, wherein the second length portion has a greater length than the first length portion (fig. 1f).  2US. 121703935.01
As to claim 24, Anwar teaches the implantable device of claim 20, wherein the tubular vascular graft has a continuous lumen from the first end to the second end of the tubular vascular graft (fig. 1f shows that the lumen of the device is continuous).  
As to claim 25, Anwar teaches an implantable prosthesis configured to be delivered into a body conduit of a patient, the implantable prosthesis comprising: a tubular graft including a first length portion (fig. 1f, beneath “anchor”) and a second length portion (fig. 1f, not covered the “anchor”) that together make up the entire length of the implantable prosthesis (fig. 1f); a stent (fig. 1f, anchor) coupled to an exterior of the first length portion of the tubular graft (fig. 1f, the anchor is over the graft), the stent being coextensive with the first length portion of the tubular vascular graft (fig. 1f, [0065]), so that an interior of the tubular vascular graft remains unsupported (Anwar discloses the device can be stented or made without a stent [0041]; furthermore, Anwar shows that the stent/anchor can be placed on the outside of the graft (figs. 1d and 1e), or with no stent/anchor on part of the stent/graft (figs. 1f-1h), such that the implantable prosthesis is configured to be surgically implanted; and a splittable sheath maintaining the stent at a compacted, delivery profile, the sheath comprising an end extending beyond the stent (as shown in fig. 10a and 10b, the stent is within sheath 72, the claim does not specify how the end extends beyond the stent, the end portion of the sheath that cover the anchor extends radially outward/beyond from the stent), being progressively releasable (see perforations in sheath 72, figs. 6a, 6b, 8, and 10a, [0066], limitations of claim 11).  It should be noted that Anwar does not specifically teach the sheath comprising an integral tensioning member extending beyond a proximal end of the stent.  Anwar does teach a splitable sheath 72, figs. 6a, 6b, 8, and 10a, [0066], that comprises perforations, but is silent on how the perforation are broken for splitting the sheath.
Armstrong teaches a device in the same field of endeavor with a common sheath comprising an integral tensioning member (111) extending beyond a proximal end of the stent (fig. 11b, “111 is extended along the catheter shaft 16 to the hub to allow for tension to be applied when the endoprosthesis 12 is located as desired and ready for deployment”, [0078]), wherein actuation of the integral tensioning member is operable to progressively release the sheath from a distal end of the stent to the proximal end of the stent  (fig. 11a to fig. 11b, [0078], fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  It would have been obvious to one having ordinary skill in the art before the invention was made to modify the sheath of Anwar to include an integral end (111) extending beyond the second end of the stent and configured to be manually accessible in view of Armstrong to allow for tension to be applied to peel back the constraining sheath and release the prosthesis progressively as the sheath breaks away. Since all the claimed elements were known in the prior, one skilled in the art could have combined the elements as claimed with no change in the respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
As to claim 26, Anwar/Armstrong teaches the implantable prosthesis of claim 25, wherein the sheath is configured to be progressively splittable in the direction extending from the first end toward the second end of the stent (fig. 11a to fig. 11b, [0078], fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split)  
As to claim 27, Anwar/Armstrong teaches the implantable prosthesis of claim 26, wherein the stent is self-expanding ([0043], Anwar; [0078], Armstrong), and progressive splitting of the sheath progressively releases the stent, allowing stent to deploy beginning with the first end and progressing to the second end (fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  
As to claim 28, Anwar teaches the implantable device of claim 25, wherein the second length portion has a greater length than the first length portion (fig. 1f).  
As to claim 29, Anwar teaches the implantable device of claim 25, wherein the tubular vascular graft has a continuous lumen from the first end to the second end of the tubular vascular graft (fig. 1f shows that the lumen of the device is continuous).  
As to claim 30, Anwar teaches an implantable prosthesis comprising: a tubular graft having a first end and a second end (fig. 1f, the device has ends) and including a first length portion (fig. 1f, beneath “anchor”) and a second length portion (fig. 1f, not covered the “anchor”); a stent (fig. 1f, anchor) coupled to the first length portion of the tubular graft, the stent being coextensive with the first length portion of the tubular vascular graft and the second length portion of the graft being unstented [0065]; and3 US. 121703935.01a sheath maintaining the stent at a compacted, delivery profile so that the unstented second length portion of the graft remains uncompacted (see figure above) and the implantable prosthesis configured to be surgically implanted.  It should be noted that Anwar does not specifically teach the sheath comprising an integral tensioning member extending beyond a proximal end of the stent.  Anwar does teach a splitable sheath 72, figs. 6a, 6b, 8, and 10a, [0066], that comprises perforations, but is silent on how the perforation are broken for splitting the sheath.
Armstrong teaches a device in the same field of endeavor with a common sheath comprising an integral tensioning member (111) extending beyond a proximal end of the stent (fig. 11b, “111 is extended along the catheter shaft 16 to the hub to allow for tension to be applied when the endoprosthesis 12 is located as desired and ready for deployment”, [0078]), wherein actuation of the integral tensioning member is operable to progressively release the sheath from a distal end of the stent to the proximal end of the stent  (fig. 11a to fig. 11b, [0078], fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  It would have been obvious to one having ordinary skill in the art before the invention was made to modify the sheath of Anwar to include an KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
As to claim 31, Anwar/Armstrong teaches the implantable prosthesis of claim 30, wherein the sheath is configured to be progressively splittable in the direction extending from the first end toward the second end of the stent (fig. 11a to fig. 11b, [0078], fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split)  
As to claim 32, Anwar/Armstrong teaches the implantable prosthesis of claim 30, wherein the stent is self-expanding ([0043], Anwar; [0078], Armstrong), and progressive splitting of the sheath progressively releases the stent, allowing stent to deploy beginning with the first end and progressing to the second end (fig. 11b, Armstrong shows that the stent is being progressively deployed as the sheath is being split).  
As to claim 33, Anwar teaches the implantable device of claim 30, wherein the second length portion has a greater length than the first length portion (fig. 1f).  
As to claim 34, Anwar teaches the implantable device of claim 30, wherein the tubular vascular graft has a continuous lumen from the first end to the second end of the tubular vascular graft (fig. 1f shows that the lumen of the device is continuous).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771